UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

VITTORIO PAPANDREA,

                              Plaintiff,
                                                              14-cv-9461 (NSR)(LMS)
       -against-
                                                              ORDER AND OPINION
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.


NELSONS. ROMAN, United States District Judge:

       Plaintiff Vittorio Papandrea ("Plaintiff') commenced this action, pursuant to 42 U.S.C. § 405(g),

challenging the administrative decision of the Commissioner of Social Security ("the Commissioner"),

which denied Plaintiff's applications for Social Security Income ("SSI") benefits, finding him not

disabled under the Social Security Act (the "Act"). (ECF No. 2.) By Stipulation and Order, dated

September 1, 2015, the parties consented to remanding the matter back to Social Security Administration

("SSA") for fiuiher proceedings. (ECF No. 19.) By Notice of Motion, dated January 7, 2019, Plaintiff

moved for attorney's fees awarding fees under 42 U.S.C. §406(b)(l). (ECF No. 22.) Defendant did not

oppose the application. This case was referred to Magistrate Judge Lisa M. Smith ("MJ Smith"), pursuant

to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), for all purposes, including to issue a

Report and Recommendation ("R & R") on Plaintiff's motion. (ECF No. 6).

       Now before the Court is MJ Smith's R & R, recommending that Plaintiff's motion for an award

of attorney's fees be GRANTED. (ECF No. 25.) The Parties had until May 3, 2019 to submit objections

to the R & R but no objections were filed. For the following reasons, the Comi adopts MJ Smith's R &

Rin it~ ~ntiretyandGRANTS'.Plaintiff's
                         :
                                       motion for attorney fees.




                                                      1
                                                  BACKGROUND

        The following facts are summarized and taken from the administrative record and the parties'

submissions.

        On or about January 25, 2010, Plaintiff filed an application seeking disability insurance benefits

(DIB) and supplemental security income (“SSI”) alleging a disability with an onset date of July 1, 2009.

(ECF No. 9, Administrative Record (“AR”) 227-35.) Plaintiff’s application was denied and he requested

a hearing before an Administrative Law Judge (“ALJ”). (AR 118-25.) On June 16, 2011, a hearing was

held before an ALJ and by decision, dated September 19, 2011, Plaintiff was deemed not disabled. (AR

94-109.) On October 11, 2011, Plaintiff requested that the Appeals Council (“AC”) review the ALJ’s

decision. (AR 172-73.) On December 21, 2012, the AC remanded Plaintiff’s case to the ALJ. (AR 110-

14.) On April 9, 2013, a subsequent hearing was held before the ALJ which resulted in an unfavorable

decision. (AR 17-34.) Plaintiff once again requested the AC review the ALJ’s decision and the AC

denied his request. (AR 1-6, 14.)

        On or about November 17, 2014, Plaintiff retained counsel, Olinsky Law Group (“Olinsky”) to

represent him in federal court concerning his Social Security case. (ECF No. 23, Affirm. in Support,

Exh. A, Fee Agreement (the “Agreement”).) On November 27, 2014, Olinksy commenced the instant

action on behalf of Plaintiff seeking review, pursuant to 42 U.S.C. § 405(g), seeking to appeal the SSA’s

denial of the Plaintiff’s application for benefits. (ECF No. 2.) The Agreement executed by Plaintiff and

Olinsky provides that counsel shall charge and receive as a fee an amount equal to twenty-five percent

of the past due benefits awarded to Plaintiff and his family if he prevail. Olinsky provided legal services

to Plaintiff in pursuing his rights to benefits before the district court.

        On September 11, 2015, by Stipulation and Order, the case was remanded to the SSA for further

administrative proceedings. (ECF No. 19.) On September 14, 2015, judgement was entered remanding

this matter back to the SSA. (ECF No. 20.) On October 20, 2015, the parties stipulated that pursuant to

                                                           2
the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, Defendant would pay Plaintiff $1,873.64

in attorney fees and cost. (ECF No. 21.) On December 26, 2018, Plaintiff received an “Important Notice”

letter from the SSA indicating it was withholding $12,988.75, which represents twenty-five percent

(25%) of past-due benefits owed Plaintiff. (Pl. Affirm. Exh. B.)

        Plaintiff’s motion seeks attorney fees in the amount of $6,988.75. 1 Plaintiff’s counsel, Olinsky,

agrees to refund the $1,873.64 received in EAJA attorney fees should the Court grant this motion under

42 U.S.C. § 406b. Defendant was given until April 8, 2019, to oppose the instant motion. (ECF No. 24.)

No such opposition was filed. Similarly, Defendant had until May 3, 2019, to file an objection to the R

& R and to date no objection has been filed.

                                            STANDARD OF REVIEW

        A magistrate judge may “hear a pretrial matter dispositive of a claim or defense” if so designated

by a district court. See Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1)(B). In such a case, the

magistrate judge “must enter a recommended disposition, including, if appropriate, proposed findings of

fact.” Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1). Where a magistrate judge issues a report

and recommendation,

        [w]ithin fourteen days after being served with a copy, any party may serve and file written
        objections to such proposed findings and recommendations as provided by rules of court.
        A judge of the court shall make a de novo determination of those portions of the report
        or specified proposed findings or recommendations to which objection is made. A judge
        of the court may accept, reject, or modify, in whole or in part, the findings or
        recommendations made by the magistrate judge.

28 U.S.C. § 636(b)(1); accord Fed. R. Civ. P. 72(b)(2), (3). However, “[t]o accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court need only

satisfy itself that there is no clear error on the face of the record.” Wilds v. United Parcel Serv., Inc.,

262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (quoting Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y.


        1
          Plaintiff assumes the hearing representative has received a 42 U.S.C. § 406a fee in the amount of $6,000.00 for
representation at the post litigation hearing and $6,988.75 is still available for 42 U.S.C. § 406b fees.
                                                                 3
1985)); accord Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008) (“[F]ailure to object

timely to a magistrate’s report operates as a waiver of any further judicial review of the magistrate’s

decision.”) (quoting Small v. Sec. of HHS, 892 F.2d 15, 16 (2d Cir. 1989)); see also Fed. R. Civ. P. 72

advisory committee note (1983 Addition, Subdivision (b)) (“When no timely objection is filed, the court

need only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”).

       To the extent a party makes specific objections to an R & R, those parts must be reviewed de

novo. 28 U.S.C. 636(b)(l); Fed. R. Civ. P. 72(b); United States v. Male Juvenile, 121 F.3d 34, 38 (2d

Cir. 1997). In a de novo review, a district court must consider the "[r]eport, the record, applicable legal

authorities, along with Plaintiff’s and Defendant's objections and replies." Diaz v. Girdich, No. 04-cv-

5061, 2007 U.S. Dist. LEXIS 4592, at *2 (S.D.N.Y. Jan. 23, 2007) (internal quotation marks omitted).

But to the extent "a petition makes only general and conclusory objections . . . or simply reiterates the

original arguments, the district court will review the report and recommendations strictly for clear error."

Harris v. Burge, No. 04-cv-5066, 2008 U.S. Dist. LEXIS 22981, at *18 (S.D.N.Y. Mar. 25, 2008). The

distinction turns on the whether a litigant's claims are "clearly aimed at particular findings in the

magistrate's proposal" or are a means to take a "'second bite at the apple' by simply relitigating a prior

argument." Singleton v. Davis, No. 03-cv-1446, 2007 U.S. Dist. LEXIS 3958, at *2 (S.D.N.Y. Jan. 18,

2007) (citation omitted).

                                              DISCUSSION

       Neither Plaintiff nor Defendant timely objected to the R & R. Thus, the Court reviews the R &

R for clear error. A claimant may be entitled to attorney fees pursuant to the Act, 42 U.S.C. § 406(b);

Salvo v. Comm'r of Soc. Sec., 751 F. Supp. 2d 666, 668 (S.D.N.Y. 2010). In particular, the EAJA provides

that a claimant, who is represented by counsel, is entitled to reasonable attorney fees, not to exceed

twenty-five percent (25%) of the past-due benefits claimant is entitled to, upon entry of a favorable

                                                         4
judgment. 42 USC § 406(b)(1 )(A). In the determining whether to award legal fees, the courts first look

to the retainer agreement, and then test the agreement for reasonableness. Gisbrecht v. Barnhart, 535

U.S. 789, 808 (2002). In her R & R, MJ Smith considered multiple factors, including whether the

contingency fee agreement was capped at twenty-five percent (25%), as required by statute, whether

there was any indicia of fraud or overreaching in making the agreement, and whether the requested

amount is so large as to be a windfall to the attorney. Defendant did not object to the reasonableness of

the fees requested. As determined by MJ Smith, the record indicates that counsel's role in initiating and

prosecuting the instant lawsuit was reasonable. Accordingly, the Court finds no clear error. The Court

adopts the R & R in its entirety and determines counsel is entitled to recover $6,988.75, representing

twenty-five percent (25%) of the past-due benefits awarded to Plaintiff as reasonable attorney's fees.

                                               CONCLUSION

       For the reasons stated above, the Comi adopts MJ Smith's R & R in its entirety. Plaintiffs

counsel is entitled to recover $6,988.75, as reasonable attorney's fees. Said funds to be made payable to

the Olinsky Law Group. The Comi directs that Plaintiffs counsel shall refund the amount of $1,873.64,

previously awarded as attorney's fees to Plaintiff. The Clerk of the Court is respectfully directed to

terminate the motion at ECF No. 22.

Dated: May 7, 2019
       White Plains, New York


                                                           NELSON S. ROMAN




                                                       5
